Citation Nr: 1504580	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 8, 2010 for service connection for rheumatoid arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1996; August 1997 to April 1998; and from March 2002 to December 2006.

This matter came to the Board of Veterans' Appeals (Board) on an appeal from an April 2011 rating decision by the New Orleans, Louisiana Regional Office (RO) which, granted service connection for rheumatoid arthritis effective July 8, 2010.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge during a video hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for rheumatoid arthritis was filed at the RO on December 6, 2006.  This claim was denied in a July 30, 2007 rating decision. 

2.  The Veteran filed to reopen her previously denied claim for service connection for rheumatoid arthritis on July 8, 2010.  Service connection was subsequently granted, effective July 8, 2010. 
3.  There was no informal or formal claim, or written intent to file a claim for service connection for rheumatoid arthritis dated after the July 30, 2007 denial and prior to the July 8, 2010 claim to reopen. 

4.  The Veteran has not raised a claim of entitlement to revision of the July 2007 denial of service connection for a rheumatoid arthritis based upon clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§3.104, 20.302, 20.1103 (2007).

2.  The requirements for an effective date earlier than July 8, 2010 for the grant of service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. 
§§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
 
In correspondence dated in August 2010, prior to the April 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran's claim for an earlier effective date for the grant of service connection for rheumatoid arthritis arises from her disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to request evidence and argument in support of her claims.  As noted above, the Veteran presented testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran seeks an effective date earlier than the currently assigned July 8, 2010 for the grant of service connection for rheumatoid arthritis (RA).  She contends that the effective date should be in 2006 when she initially filed for and was denied service connection for rheumatoid arthritis, because that is when her disability was first factually ascertainable, as she was being treated as far back as June 2006.  See July 2013 hearing transcript; December 2012 VA Form 646.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 214); 38 C.F.R. § 3.400(b) (2014). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999). 

In this case, the basic facts are not in dispute.  The Veteran initially filed for service connection for RA in December 2006.  In a July 2007 decision, the RO denied service connection for RA, finding that the Veteran did not have a current diagnosis of RA.  The Veteran did not appeal that decision.  Rather, several years later, in July 2010, the Veteran filed an application to reopen a claim of service connection for RA.  In an April 2011 rating decision, the RO granted service connection for RA effective July 8, 2010, the date of receipt of the Veteran's petition to reopen. 

Initially, the Board notes that in various correspondences, the Veteran asserts that she is entitled to an effective date for service connection for RA in 2006.  As noted above, the Board does not disagree that the Veteran first filed a claim for service connection for her RA in December 2006 and that some evidence relied upon by the RO to grant service connection in April 2011 was of record in 2006.  However, the Board notes that the Veteran did not appeal the July 2007 rating decision, and she has not alleged CUE with respect to that decision.  See 38 U.S.C.A. §§ 7105, 5109A (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  Therefore, the July 2007 decision became final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§3.104, 20.302, 20.1103 (2007).

Since a claim for service connection for RA was denied in the July 2007 final rating decision, the effective date of an award of service connection for RA is governed by the rules related to claims which are reopened with new and material evidence.  See 38 U.S.C.A. § 7104 (West 2014). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q) (1) (ii) (2014). 

In this case, the Board finds no evidence of an informal or formal claim for service connection for RA, or a written intent to file an application to reopen her previously denied claim filed after the July 2007 denial and prior to the July 8, 2010 application to reopen.  The first evidence of an intention to reopen her previously denied claim after the July 2007 denial was received in July 2010.  Subsequent to the July 2007 decision denying service connection, it was not until July 8, 2010, that the Veteran submitted another statement alleging entitlement to service connection for RA.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen her claim for service connection on July 8, 2010.  There is no legal entitlement to an earlier effective date of service connection for RA.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Because the Veteran's RA was found to be related to service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the date she filed her original claim (or any earlier) because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q) (1) (ii) , which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332. Thus, under the law, there is no basis to assign an earlier effective date for service connection for the Veteran's RA. 

Accordingly, the Board finds that the July 8, 2010 effective date for the grant of service connection for RA was proper as a matter of law.  As the law and not the facts are dispositive, the benefit-of-the-doubt rule does not apply, and entitlement to an earlier effective date must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.400(q)(2) (2014).


ORDER

Entitlement to an effective date earlier than July 8, 2010 for the grant of service connection for rheumatoid arthritis is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


